


EXHIBIT 10.17

[NIKU LOGO]

October 26, 2000

Rich LaBarbera
1619 Orvieto Court
Pleasanton, CA 94566

Dear Rich,

    I am pleased to offer you a position with Niku Corporation (the "Company")
as President of World Wide Field Operations reporting directly to Farzad
Dibachi, commencing on October 27, 2000 ("Start Date"). You will receive a
monthly salary of $41,666.67, which is equivalent to $500,000.00 on an
annualized basis, less applicable withholding, payable twice monthly, in
accordance with our normal payroll procedures. You will also receive a loan of
$500,000.00 to be funded with your first paycheck, which shall be documented
with a promissory note but shall be forgivable at the Company's discretion.

    Additionally, you have the potential to earn up to two (2) times your base
salary (i.e. up to $1,000,000.00/year) based on the combination of both
commissions and bonus payouts. Furthermore, you are eligible to receive certain
employee benefits, which will be outlined in the Company Employee Handbook. Like
all employees, you will be entitled to two weeks of vacation and seven paid
holidays each year.

    Vesting will, of course, depend on your continued employment with the
Company. In connection with the commencement of your employment, the Company
will recommend that its Board of Directors grant you two options to purchase
restricted common stock. First will be an option to purchase 100,000 restricted
shares of the Company's Common Stock with an exercise price equal to one
(1) dollar per share. Second will be an option to purchase 900,000 restricted
shares of the Company's Common Stock with an exercise price equal to the fair
market value on the date of the grant. The restricted stock underlying each of
these options will be subject to the Company's right to repurchase which will be
exercisable should you leave the Company. This repurchase right will lapse with
respect to each option at the rate of 1/6 for the first six months, and 1/36th
of the total shares per month thereafter, so that all shares underlying both
options are fully vested after three years. Vesting will, of course, depend on
your continued employment with the Company. The stock option described herein
will be subject to the terms of the Company's 2000 Equity Incentive Plan and the
Restricted Stock Agreement between you and the Company. The option will be an
incentive stock option to the maximum extent allowed by the tax code and will be
subject to the terms of the Company's 2000 Equity Incentive Plan and the Stock
Option Agreement between you and the Company.

    We are very excited about the opportunity of working together and we know
that you will be invaluable to our success. The next two paragraphs were written
by the Company's lawyer. I apologize for their being so terse.

    Your employment is at-will and for no specified period, and either you or
the Company may terminate this employment relationship at anytime and for any
reason. As an employee, you will be expected to abide by the Company's rules and
regulations and to devote all of your business time, skill, attention and best
efforts to Company business so as to fulfill the responsibilities assigned to
you. Your acceptance of this offer and commencement of employment with the
Company is contingent upon the execution and delivery of the Company's
Confidential Information and Invention Assignment Agreement (the
"Confidentiality Agreement"), a copy of which is enclosed for your review and
execution, to an officer of the Company prior to or on your Start Date. For
purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided within three (3) business
days of your date of hire, or our employment relationship with you may be
terminated.

305 MAIN STREET • REDWOOD CITY, CA 94063 • PHONE 650.298.4600 • FAX
650.298.4601 • WWW.NIKU.COM

--------------------------------------------------------------------------------

    You agree to follow the Company's strict policy that employees must not
disclose, either directly or indirectly, any information, including any of the
terms of this agreement, regarding salary, bonuses, or stock option allocations
to any person, including other employees of the Company; provided, however, that
you may discuss such terms with members of your immediate family and any legal,
tax or accounting specialists who provide you with individual legal, tax or
accounting advice.

    This employment offer will expire if not accepted by November 13, 2000. To
accept the offer before this expiration date, you must sign and date this letter
in the space provided below and return it to me, along with a signed and dated
copy of the Confidentiality Agreement. This letter, together with the
Confidentiality Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed by the Company and by you.

Sincerely,

Niku Corporation,

BY: /s/ Cathy Bottarini
Cathy Bottarini, VP of Administration

AGREED AND ACCEPTED:

Rich LaBarbera

/s/ Rich LaBarbera
Signature

10/26/00
Date

enclosure: Duplicate Letter
Confidential Information and Invention Assignment

--------------------------------------------------------------------------------
